Prospectus Supplement March 1, 2017 Putnam VT American Government Income Fund Prospectus dated April 30, 2016 The sub-section Portfolio manager in the section Your fund’s management is replaced in its entirety with the following: Portfolio managers Michael Salm, Co-Head of Fixed Income, portfolio manager of the fund since 2007 Jatin Misra, Portfolio Manager, portfolio manager of the fund since 2017 The following replaces similar disclosure under the sub-section The fund’s investment manager – Portfolio manager in the section Who oversees and manages the fund? : • Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the fund’s portfolio. Portfolio managers Joined fund Employer Positions over past five years Putnam Management Michael Salm 2007 1997–Present Co-Head of Fixed Income Putnam Management Portfolio Manager Jatin Misra 2017 2004–Present Previously, Analyst and Quantitative Analyst The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 305609 3/17 Statement of Additional Information Supplement March 1, 2017 Putnam VT American Government Income Fund Statement of Additional Information dated April 30, 2016 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio managers are now Michael Salm and Jatin Misra. These sub-sections are also supplemented with regards solely to Mr. Misra as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of January 31, 2017. The other accounts may include accounts for which the individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Jatin Misra 1 $10,300,000 0 $0 1 $300,000 Ownership of securities As of January 31, 2017, Mr. Misra and his immediate family members did not beneficially own equity securities in the fund. The fund is offered only to separate accounts of insurance companies. Individual investors may not invest in the fund directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the fund as an investment option. 3/17
